Title: General Orders, 28 February 1783
From: Washington, George
To: 


                        
                             Friday February 28th 1783
                            Parole Carlisle.
                            Countersigns Devonshire, Essex.
                        
                        For the day tomorrow Major Oliver.
                        For duty the 2d Jersey regiment.
                        In carrying the Arrangement of the Newhampshire, Rhode Island and New Jersey Lines into effect; all Vacancies
                            are to be considered as filled to the first day of March, in conformity to the Sentiments of Congress expressed on a
                            similar occasion—immediate application is to be made to those States, that the promotions may take place and be certified
                            accordingly.
                        The Generals and Commandants of Brigades & Regimts are desired to meet the Quarter Master General at
                            eleven o’clock tomorrow at the public building, to consult and establish some more particular Regulations respecting the
                            Sutlers and Markets of the Army.
                        At the General Court Martial of which Colonel Michael Jackson is president Lieutenant Henry Williams of the
                            2d regiment of Artillery was tried, charged with unofficer and ungentlemanlike behavior on the evening of the 6th of
                            October 1782 "First for asserting a falsehood tending to promote dissention between the 2d & 3d regiments of
                            Artillery, by saying that We the 2d regiment of Artillery to a man (addressing himself to Captn
                            Lieutenant Kemper) do dispise you and your regiment, or any thing you can say in behalf of
                            it—2dly For stripping to buffet with Captn Lt Kemper, and afterwards drawing a sword on him when unarmed—3dly For writing
                            a challenge for Captn Lieutenant Kemper & leaving it in the Bar room of a public Tavern unsealed.
                        The Court after maturely considering the evidence for and against Lt Williams, and his Defence, are of
                            opinion on the first charge, that Lt Williams did on the evening of the 6th of October last say that "We the 2d regiment of Artillery to a man—addressing himself to Captain Lt Kemper—do dispise you
                            and your regiment, or any thing you can say in behalf of it for which they think him very unjustifiable in breach of
                            article 5th Section 18th of the Rules and Articles of war—On the 2d Charge the Court are of opinion that Lt Williams did
                            on the evening of the 6th of October last strip to buffet with Captain Lt Kemper, and did afterwards draw a sword on him
                            when unarmed, for which Conduct they think him very unjustifiable, in breach of article 5th section 18th of the Rules and
                            Articles of war—The Court are also of opinion that the 3d Charge is not Supported—The Court Sentence Lt Williams to be
                            reprimanded in General orders and Suspended from Service for three months.
                        The Commander in Chief confirms the sentence.
                         Lieutenant Williams should have better understood the delacacy of an officers Character than to have
                            suffered himself to have been betrayed into such improper conduct as he has been guilty of.
                    